Citation Nr: 1637795	
Decision Date: 09/27/16    Archive Date: 10/07/16

DOCKET NO.  14-28 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Whether a clear and unmistakable error exists in a December 17, 1975, rating decision denying service connection for a left knee disability.

2.  Whether a clear and unmistakable error exists in a July 21, 2003, rating decision denying service connection for a right knee disability.

3.  Entitlement the assignment of an effective date prior to August 21, 2012, for the grant of service connection for a left knee meniscal injury with chondromalacia, status post meniscectomy (left knee disability).

4.  Entitlement to the assignment of an effective date prior to August 21, 2012, for the grant of service connection for a right knee meniscal injury with chondromalacia (right knee disability).  

5.  Entitlement to an initial evaluation in excess of 10 percent for a left knee disability (chondromalacia).

6.  Entitlement to an initial evaluation in excess of 10 percent for a right knee disability (chondromalacia).  

7.  Entitlement to an initial evaluation in excess of 70 percent for posttraumatic stress disorder and polysubstance abuse in sustained full remission (PTSD).  

8.  Entitlement to service connection for bilateral hearing loss.

9.  Entitlement to service connection for tinnitus.  

10.  Entitlement to total disability rating based on service connected disabilities (TDIU)  


REPRESENTATION

Appellant represented by:	Richard F. Williams, Esq.


ATTORNEY FOR THE BOARD

T. Theophilus Griffin, Counsel


INTRODUCTION

The Veteran had active service from November 1972 to March 1975. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2013 and August 2013 decisions of the St. Petersburg, Florida, Regional Office.  

The July 2013 rating action granted the service connection claims for right and left knee disabilities, assigning initial 10 percent disability ratings, effective August 12, 2012, respectively; denied service connection claims for bilateral hearing loss and tinnitus; and denied the respective CUE claims related to the December 1975, and July 2003 rating decisions.  

The August 2013 rating decision granted the initial service connection claim for PTSD, assigning a 70 percent disability rating.  

The Veteran submitted a November 2013 Veteran's Application for Increase Compensation Based on Unemployability, reasonably raising a TDIU claim that is part-and-parcel of the claims presently with the jurisdiction of the Board.  Thus, the issue has been included on the Title Page.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  

The issues of entitlement to higher initial disability ratings for a right knee disability, a left knee disability, and PTSD; service connection for bilateral hearing loss and tinnitus; and a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a December 17, 1975, RO decision, the Veteran's initial service connection claim for a left knee disability was denied.  The Veteran was notified of the determination, did not perfect appellate review of the determination, and VA did not receive relevant new and material evidence within one year of the determination, and the decision is final.  

2.  The correct facts, as they were know at the time of the December 17, 1975, decision were before the RO, and the statutory or regulatory provisions extant at the time, were correct and correctly applied.

3.  In a July 21, 2003, RO decision, the Veteran's initial service connection claim for a right knee disability was denied.  The Veteran was notified of the determination, did not perfect appellate review of the determination, and VA did not receive relevant new and material evidence within one year of the determination, and the decision is final.  

4.  Any error as to the facts made at the time of the July 21, 2003, RO decision denying service connection for a right knee disability, considered with all other evidence, fails to support a reasonable finding that such the error would have manifestly changed the outcome of the decision made at the time.  

5.  The Veteran's December 19, 2002, application to reopen a service connection claim for a left knee disability remained open and pending when the RO granted service connection for the disability in a July 2013 rating decision, which assigned an effective date of August 21, 2012 - the date RO received a second claim for the disability.  

6.  The application to reopen a service connection claim for a right knee disability was received by VA on August 21, 2012 and was the first statement or communication received by VA expressing a desire or intention to seek such benefit, following the most recent prior final denial of a claim for the benefit.  


CONCLUSIONS OF LAW

1.  The December 17, 1975, RO decision, denying service connection for a left knee disability, was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a), 3.156, 3.160(d), 20.302, 20.1103 (2015). 

2.  The July 21, 2003, RO decision, denying service connection for a right knee disability, was not clearly and unmistakably erroneous. 38 U.S.C.A. §§ 1110, 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104(a), 3.105(a), 3.156, 3.160(d), 20.302, 20.1103 (2015). 

3.  The criteria for an earlier effective date of December 19, 2002, and no earlier, for the grant of service connection for a left knee disability have been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015).

4.  The criteria for an effective date earlier than August 21, 2012, for the grant of service connection for a right knee disability, have not been met.  38 U.S.C.A. §§ 5108, 5110, 7104 (West 2014); 38 C.F.R. §§ 3.156, 3.400 (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

CUE Claims

The present matters arise from the Veteran's assertion that December 17, 1975, and July 21, 2003, RO decisions respectively contained CUE, and VA's duties to notify and assist are not applicable to CUE claims.  See Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004). 

Pursuant to 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of CUE.  To warrant a finding of CUE, there must have been the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the results would have been manifestly different but for the error.  38 C.F.R. § 20.1403(c); see also Bustos v. West, 179 F.3d 1378, 1380-81 (Fed. Cir. 1999) (expressly holding that in order to prove the existence of clear and unmistakable error, a claimant must show that an error occurred that was outcome-determinative, that is, an error that would manifestly have changed the outcome of the prior decision); Hines v. Principi, 18 Vet. App. 227, 235 (2004).  The basis for this standard is that, "even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be, ipso facto, clear and unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  Additionally, a CUE motion must be based on the evidence and applicable law at the time of decision being challenged.  38 C.F.R. § 20.1403(a); see also Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

A claim of CUE is a collateral attack on an otherwise final rating decision by a VA regional office.  Smith v. Brown, 35 F.3d 1516, 1527 (Fed. Cir. 1994).  There is a presumption of validity that attaches to a final decision, and when such a decision is collaterally attacked the presumption becomes even stronger.  Fugo, 6 Vet. App. at 43-44.  Therefore, a Veteran seeking to obtain retroactive benefits based on CUE has a much heavier burden than that placed on a claim to establish prospective entitlement to VA benefits.  Akins v. Derwinski, 1 Vet. App. 228, 231 (1991).

For the evidence to sufficiently establish CUE in a prior determination, there must be a sufficient showing that (1) the correct facts, as known at the time, were not before the adjudicator (i.e., there must be more than a simple disagreement on how the facts were weighed or evaluated), or the statutory/regulatory provisions extant at that time were incorrectly applied; (2) the error must be "undebatable" and of the sort which, if it had not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the adjudication in question.  See Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

Examples of situations that are not CUE include a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; the Secretary's failure to fulfill the duty to assist; and disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  CUE does not include the otherwise correct application of a statute or regulation where, subsequent to the Board decision, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. §  20.1403(e). 

Further, the motion alleging CUE in a prior VA decision must set forth clearly and specifically the alleged CUE, or errors of fact or law in the decision, the legal or factual basis for such allegations, and why the result would have been different but for the alleged error.  38 C.F.R. § 20.1404(b); see also Disabled Am. Veterans v. Gober, 234 F.3d 682, 698-99 (Fed. Cir. 2000) (finding the specificity requirement reasonable, though invalidating a prior version of the regulation on other grounds).

The Board finds that the arguments advanced by the Veteran allege clear and unmistakable error with the requisite specificity.  See Simmons v. Principi, 17 Vet. App. 104, 114-115 (2003).  The Board will therefore adjudicate the merits of the CUE claims.  See Phillips v. Brown, 10 Vet. App. 25 (1997) (distinguishing the denial of a CUE claim, due to the pleading deficiency, and the denial of a CUE on the merits). 

      December 1975 CUE claim

A December 17, 1975 RO decision initially denied the merits of the Veteran's service connection claim for a left knee disability, after considering service treatment records, a September 1975 VA examination report, and the statements of the Veteran.  The Veteran was notified of the determination and failed to appeal the decision, nor did VA receive relevant new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156; 20.302, 20.1103.  Thus, the December 17, 1975, RO determination denying service connection for the left knee disability is final.  

As reflected in an August 2013 statement, the Veteran seeks to collaterally attack the finality of December 17, 1975, RO decision because it was CUE.  He maintains in a June 2014 statement that denial of the left knee service connection claim was based, at least in part, on findings that there were "no service medical records relating to a knee disability [which] is clearly not the case as the service record shows service medical records relating to right and left knee disabilities."

Based on a review of the December 17, 1975, RO decision, in light of the relevant fact and law present at the time of the determination, the Board finds this determination did not contain CUE.  

At the time of the December 1975 decision, the Veteran's service treatment records were of record, as was the September 1975 VA examination performed in connection with his claim.  The evidence does not support a reasonable finding to the contrary.  In fact, the RO decision specifically and accurately detailed the Veteran's in-service left knee treatments, as well as the accurate findings of the March 1975 separation Report of Medical Examination.  Presented with this contemporaneous documentation and the absence of any citation to evidence by the Veteran or his representative to the contrary, other than bare statements made to establish a factual basis for the CUE claim, the Board finds that the proper facts and evidence were before the RO at the time of the December 1975 decision.  In this regard, the Veteran's CUE claim merely takes issue with the manner in which the RO evaluated the evidence, particularly evidence that was arguably favorable to the claim.  See 38 C.F.R. § 20.1403(d)(2), (3).  To this extent, the Veteran and his representative allege there was an improper weighing of evidence, and this cannot be a basis of CUE.  See Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  

Further, at the time of the December 17, 1975, decision, the RO was permitted to rely on its own medical judgment to support its conclusions.  Cf. Colvin v. Derwinski, 1 Vet. App. 171 (1991) (holding that VA cannot substitute its own medical judgment for that of medical professionals).  A medical member of the RO rating board participated in the December 1975 decision and, as a signatory the determination, signified agreement that the preponderance of the medical and lay evidence was against the Veteran's claim.  See Bowyer v. Brown, 7 Vet. App. 549, 552-53 (1995) (holding that the Board's position was substantially justified in a pre-Colvin decision relying on its own medical judgment); see also MacKlem v. Shinseki, 24 Vet. App. 63, 70 (2010); affirmed 446 Fed.Appx 310 (Fed. Cir. Jan. 11, 2012) (unpublished).  In reaching the December 14, 1975, decision, the RO apparently relied on the medical judgment of the medical member in deciding the claim. 

The evidence fails to support a finding other than the Veteran is merely expressing disagreement with how the facts were weighed.  Thus, a finding of CUE in the December 17, 1975, RO decision, denying the left knee service connection claim, is not warranted. 


      July 2003 CUE claim

On July 21, 2003, the RO denied the merits of the Veteran's initial service connection claim for right knee disability, after considering service treatment records, relevant VA and private treatment records, private surgical records, statements from the Veteran and evidence previously associated with the claims folder.  The Veteran was notified of the determination and failed to appeal the decision, nor did VA receive relevant new and material evidence within one year of the determination.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156; 20.302, 20.1103.  Thus the RO determination, denying service connection for the right knee disability, is final.  

As reflected in an August 2013 statement, the Veteran seeks to collaterally attack the finality of July 21, 2003, RO decision because it was CUE.  As was previously indicated, in a June 2014 statement, the CUE is alleged in the July 2003 decision denying the right knee disability service-connection claim, based at least in part on a finding that there were "no service medical records relating to a knee disability [which] is clearly not the case as the service record shows service medical records relating to right and left knee disabilities."

Based on the evidence of record at the time of the July 2003 decision, the RO determined that there was no disability related to military service.  While the RO mistakenly reports that there was no evidence of any treatment complaint or diagnosis related to a right knee condition in service, a June 1975 service clinical record minimally notes right knee complaints.  However, aside from this misstatement, the RO accurately reports the findings of the other service treatment records, including the March 1975 separation Report of Medical Examination, post-service treatment records, and the statements made by the Veteran.  When considering the error cited by the Veteran with all other evidence of record and the findings outlined in the June 2003 decision, the Board finds that the evidence is not sufficient to support a reasonable finding that but for this error the outcome of the decision would have been manifestly changed at the time.  See Pierce v. Principi, 240 F.3d 1348, 1354 (Fed. Cir. 2001).

In sum, the preponderance of the evidence fails to support a finding that but for the error(s) cited by the Veteran and his representative the outcome of the decision would have been manifestly different or changed the outcome of the July 21, 2003, rating decision.  

The Veteran has made a CUE claim with respect to the July 21, 2003, RO decision.  At best, he has demonstrated an error that the evidence does not sufficiently establish would have manifestly changed the outcome of the decision at the time made.  This, however, is not a valid basis for a CUE finding.  Thus, denial of the Veteran's CUE claim as to the July 21, 2003, RO decision denying service connection for a right knee disability, is warranted.  

Earlier Effective Date Claims

Because the application of the law to the undisputed facts is dispositive of appeals seeking the grant of earlier effective dates for the respective right and left knee disabilities, no discussion of VA's duties to notify and assist is necessary.  See Mason v. Principi, 16 Vet. App. 129 (2002).

The Veteran maintains that an earlier effective date is warranted for the grant of right and left knee disabilities because the July 2013 determination that granted the claims, relied on service medical records, documenting treatment and complaints related the right and left knees.  

The Veteran has alleged CUE in (i) the December 1975 RO determination, denying the initial service connection claim for a left knee disability; and (ii) the July 2003 RO determination, denying the initial service connection claim for a right knee disability.  However, the Board has found the December 1975 and July 2003 determination not to be CUE - these determinations are final.  38 U.S.C.A. §§ 5105, 5109A; 38 C.F.R. §§ 3.105, 20.1103.  Thus, entitlement to an earlier effective date for the grant of service connection for the respective disabilities is not warranted on the basis of CUE.   

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  

	Left knee disability effective date claim

On December 19, 2002, after the most recent December 1975 prior final denial of the service-connection claim for a left knee disability, the RO received the Veteran's claim that in part sought to reopen the previously denied claim.  No action or adjudication was taken by the RO in response to this communication.  

On August 21, 2012, VA received another communication from the Veteran seeking to reopen the service connection claim for a left knee disability and, after additional development, a July 2013 RO decision granted service connection the left knee disability, effective August 21, 2012 - the date the RO purported to receive the initiating claim.  

The medical evidence of record shows that the Veteran was diagnosed as having a left knee disability (i.e., chondromalacia) since January 2003.  Resolving all reasonable doubt in his favor, the Board finds that the diagnosed left knee disability was present at the time VA received the December 19, 2002, application to reopen service connection for the disability.  

In sum, the Veteran's application to reopen the service connection claim for a left knee disability (i.e., chondromalacia) was received by the RO on December 19, 2002 and remained open and pending until the July 2013 RO decision reopened the decision and granted the service connection claim in the July 2013 RO decision.  Further, resolving all reasonable doubt in his favor, the claimed left knee disability has been present since VA received the Veteran's December 2002 claim.  Thus, the earliest date that entitlement to service connection for the left knee disability (i.e., chondromalacia) may be granted is December 19, 2002, the date VA first received the first claim for such benefits after the last prior final denial.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  To this extent, the appeal is granted.

	Right knee disability effective date claim

The basic facts are not in dispute.  In a July 21, 2003 rating the RO denied the Veteran's initial service connection claim for a right knee disability (i.e., chondromalacia).  As he did not perfect appellate review of the determination, new and material evidence was not received within one year of the determination, and the July 2003 decision is final. 

On August 21, 2012, the RO received the Veteran's first request or communication to reopen the prior denial of his service connection claim for a right knee disability.  In July 2013, the RO granted the right knee disability service connection claim, effective August 21, 2012 - the date VA received the initiating claim.  

Under the law, the effective date for a grant of service connection on the basis of the receipt of new and material evidence following a final prior disallowance is the date of receipt of the application to reopen, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(q).  As such, the RO assigned the earliest possible effective date for its grant of the reopened claim, which as noted above was received by VA on August 21, 2012.  See Leonard v. Nicholson, 405 F.3d 1333 (Fed. Cir. 2005); Sears v. Principi, 349 F.3d 1326 (Fed. Cir. 2003).


ORDER

The December 17, 1975, RO determination that denied service connection for a left knee disability was not CUE, and to the claim is denied.

The July 21, 2003, RO determination that denied service connection for a right knee disability was not CUE, and to the claim is denied.

An earlier effective date of December 19, 2002, and no earlier, for the award of service connection for a left knee disability is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an effective date prior to August 21, 2013, for service connection for a right knee disability is denied.  


REMAND

The June 2013 VA audiological examination opinions are inadequate to evaluate the Veteran's hearing loss and tinnitus claims.  The provided opinions rely largely, if not entirely, on the absence of diagnosed hearing loss and/or tinnitus at the time of separation; however, this is not fatal to the claims, as evidence of a causal relationship between the claimed condition and military service may also support the claims.  See Hensley v. Brown, 5 Vet. App. 155, 159-160 (1993); Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Further, while relevant medical history or the lack thereof, is a factor to be considered, the examiner must also consider and address the Veteran's account of in-service injury/symptomatology and post-service symptomatology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006); see also Savage v. Gober, 10 Vet. App. 488, 496 (1997).  Therefore, the Board has no discretion and must remand the claims to provide the Veteran another VA examination.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The most recent VA treatment records relevant to the Veteran's claimed disabilities are dated in April 2014.  Attempts to obtain updated treatment records must be made on remand.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the number of likely outstanding relevant records at this time, VA must also afford the Veteran contemporaneous examinations with respect to his service-connected left knee, right knee, and PTSD disabilities.  The Board would point out that the most recent VA examinations addressing these disabilities are from June 2013, well over three years ago.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (holding that an adequate VA medical examination must consider the Veteran's pertinent medical history).  On remand, the Veteran must be provided an appropriate examinations and adequate medical opinions obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Furnish the Veteran a 38 C.F.R. § 3.159(b) notice letter addressing the TDIU claim.                                                                                                                                                                                                                                                         

2. Obtain all outstanding VA treatment and/or hospitalization records, dated since April 2014.  Any negative responses must be in writing and associated with the claims folder.  All efforts to obtain the records should be documented.

3.  After the aforementioned development has been completed, schedule the Veteran for a VA audiological examination with an appropriate medical professional.  The entire claims file (i.e., the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) must be reviewed by the examiner.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file so they can be available to the examiner for review.

The examiner must respond to the following:

The examiner is to diagnose all hearing impairment and tinnitus pathology present, if any.  Thereafter, as to each diagnosed condition the examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the condition:

(A) is related to or the result of the Veteran's active service, including artillery noise exposure;

(B) initially manifested during active service, within one year of separation from service.  

The provided examination report must reflect consideration of both the medical and lay evidence of record and set forth a complete rationale for all findings and conclusions. All tests deemed necessary by the examiner must be performed.

4.  Then, afford the Veteran a VA orthopedic examination addressing his service-connected knee disabilities.  The examiner must review the claims file and provide the following information:

For the right knee and left knee joints, the examiner must address range of motion, painful motion (and at what point it starts), additional loss of motion after repetitions, and functional loss due to pain.  This information must be derived from joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing.  The examination report must confirm that all such testing has been made and reflect those testing results. 

The examiner should further address the following:

(A) Note the presence, or absence, of weakened movement, excess fatigability, and incoordination present, to include on repetitive testing; and 

(B) Indicate whether, and to what extent, there is any knee instability, subluxation, or locking.

The examiner should also indicate the impact of the Veteran's knee disabilities have, if any, on his ability to work.

All opinions must be supported by a detailed rationale in a typewritten report.

5.  Then, afford the Veteran a VA psychiatric examination addressing his service-connected PTSD, to ascertain the nature and severity of the disability.  

In doing so, the examiner should report all pertinent findings and estimate the Veteran's Global Assessment of Functioning (GAF) Scale score.  

The examiner should also indicate the impact of the Veteran's PTSD on his ability to work.

Accordingly, the VA examiner, in a printed (typewritten) report, should set forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  Also, specific references to the Veteran's claims file, including all pertinent medical records, and the Veteran's lay assertions should be provided, as appropriate. 

6.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims, including the TDIU claim, must be readjudicated based on the entirety of the evidence of record.  If any claim remains denied, the Veteran and his representative should be issued a Supplemental Statement of the Case, and the appeal returned for appellate review.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


